EXHIBIT 10.1
 
INDEMNIFICATION AGREEMENT

 
This Indemnification Agreement (this "Agreement") is made effective as of
December 13, 2010, by and between Aerosonic Corporation, a Delaware corporation
(the "Corporation") and ______________ ("Indemnitee").
 
WHEREAS, increased corporate litigation has subjected officers and directors to
litigation risks and expenses, and the limitations on the availability of
director and officer liability insurance may make it increasingly difficult for
the Corporation to attract and retain the most capable persons reasonably
available to serve as officers and/or directors of the Corporation; and
 
WHEREAS, the Corporation desires to provide Indemnitee with specific contractual
assurance of Indemnitee's rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of the Corporation's Certificate of Incorporation (the "Certificate
of Incorporation") or the Corporation's Bylaws (the "Bylaws") or any change in
the ownership of the Corporation or the composition of its Board of Directors);
and
 
WHEREAS, the Corporation intends that this Agreement provide Indemnitee with
greater protection than that which is provided by the Certificate of
Incorporation and Bylaws; and
 
WHEREAS, Indemnitee’s willingness to serve as an officer and/or director, as the
case may be, of the Corporation is predicated, in substantial part, upon the
Corporation’s willingness to indemnify him or her in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
State of Delaware, and upon the other undertakings set forth in this Agreement;
and
 
WHEREAS, in order to induce Indemnitee to serve as an officer and/or director,
as the case may be, of the Corporation, the Corporation has determined and
agreed to enter into this Agreement with Indemnitee.
 
NOW, THEREFORE, in consideration of the mutual promises made in this Agreement,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Corporation and Indemnitee hereby agree as follows:
 
1.            Indemnification.
 
(a)           Third Party Proceedings.  The Corporation shall indemnify
Indemnitee if Indemnitee is or was a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (other than an action by or in
the right of the Corporation) by reason of the fact that Indemnitee is or was,
or has agreed to become, an officer and/or director, as the case may be, of the
Corporation, or any subsidiary of the Corporation, by reason of any actual or
alleged error or misstatement or misleading statement made or suffered by
Indemnitee, by reason of any action or inaction on the part of Indemnitee while
an officer and/or director, as the case may be, of the Corporation, or by reason
of the fact that Indemnitee is or was serving at the request of the Corporation
as an officer and/or director, as the case may be, of another corporation,
partnership, joint venture, trust or other enterprise (including without
limitation employee benefit plans and administrative committees thereof),
against expenses (including reasonable attorneys' fees and disbursements),
damages (compensatory, exemplary, punitive or otherwise), costs of attachment or
similar bonds, judgments, fines and amounts paid in settlement (if such
settlement is approved in advance by the Corporation, such approval not to be
unreasonably withheld), in each case actually and reasonably incurred by
Indemnitee in connection with such action, suit or proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe Indemnitee's
conduct was unlawful.  The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Corporation, or, with respect to
any criminal action or proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee's conduct was unlawful.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Proceedings by or in the Right of the Corporation.  The
Corporation shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any threatened, pending or completed action or
proceeding by or in the right of the Corporation or any subsidiary of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was, or has agreed to become, an officer and/or director, as
the case may be, of the Corporation, or any subsidiary of the Corporation, by
reason of any actual or alleged error or misstatement or misleading statement
made or suffered by Indemnitee, by reason of any action or inaction on the part
of Indemnitee while an officer and/or director, as the case may be, or by reason
of the fact that Indemnitee is or was serving at the request of the Corporation
as an officer and/or director, as the case may be, of another corporation,
partnership, joint venture, trust or other enterprise (including without
limitation employee benefit plans and administrative committees thereof),
against expenses (including reasonable attorneys' fees and disbursements),
damages (compensatory, exemplary, punitive or otherwise), costs of attachment or
similar bonds, judgments, fines and, to the fullest extent permitted by law,
amounts paid in settlement (if such settlement is approved in advance by the
Corporation, such approval not to be unreasonably withheld), in each case to the
extent actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such action or suit if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Corporation and its stockholders, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been finally adjudicated by a final, unappealable
order or judgment by a court having jurisdiction over the parties and the
subject matter of the dispute from which no further right of appeal exists to be
liable to the Corporation in the performance of Indemnitee's duty to the
Corporation and its stockholders unless and only to the extent that the court in
which such action or proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for such expenses which such court
shall deem proper.
 
(c)           Mandatory Payment of Expenses.  To the extent that Indemnitee has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1(a) or Section 1(b) or the defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including reasonable attorneys' fees and disbursements) actually and reasonably
incurred by Indemnitee in connection therewith.
 
(d)           Witness.  Notwithstanding any other provision of this Agreement,
to the extent that Indemnitee is, by reason of the fact that Indemnitee is or
was an officer and/or director, as the case may be, of the Corporation or was
serving at the request of the Corporation as an officer and/or director, as the
case may be, of another corporation, partnership, joint venture, trust or other
enterprise (including without limitation employee benefit plans and
administrative committees thereof), a witness in any action, suit or proceeding
to which Indemnitee is not a party, Indemnitee shall be indemnified against all
expenses (including reasonable attorneys' fees and disbursements) actually and
reasonably incurred by Indemnitee in connection therewith.
 
(e)           Serving at the Request of the Corporation.  For purposes of this
Agreement, if Indemnitee should serve as an officer and/or director, as the case
may be, of another corporation, partnership, joint venture, trust or other
enterprise (including without limitation employee benefit plans and
administrative committees thereof) it will be conclusively presumed in the case
of any of the foregoing that are "affiliates" of the Corporation as defined in
Rule 12b-2 under the Securities Exchange Act of 1934, as amended) that
Indemnitee was serving at the request of the Corporation.
 
2.            Expenses, Indemnification Procedure.
 
(a)           Advancement of Expenses.  The Corporation shall pay all expenses
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of any civil or criminal action, suit or proceeding referred to in
Section l hereof (including amounts actually paid in settlement of any such
action, suit or proceeding), as such expenses are incurred and in advance of the
final disposition of such action, suit or proceeding. Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Corporation as authorized hereby by a final, unappealable order or
judgment by a court having jurisdiction over the parties and the subject matter
of the dispute from which no further right of appeal exists.  Indemnitee’s
undertaking hereunder need not be secured and shall be accepted without
reference to Indemnitee's financial ability to make repayment if and to the
extent that it shall ultimately be determined as provided in this Agreement that
Indemnitee is not entitled to be indemnified under this Agreement or otherwise.
 
 (b)           Notice/Cooperation by Indemnitee.  Indemnitee shall give the
Corporation notice in writing as soon as practicable of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement; provided, however, that the omission so to notify an officer of the
Corporation will not relieve the Corporation from any obligation which it may
have to Indemnitee under this Agreement or otherwise unless and only to the
extent that such omission can be shown to have prejudiced the
Corporation.  Notice to the Corporation shall be directed to the Chief Executive
Officer of the Corporation and shall be given in accordance with the provisions
of Section 9(d) below.  In addition, Indemnitee shall give the Corporation such
information and cooperation as it may reasonably require and as shall be within
Indemnitee's power.

 
2

--------------------------------------------------------------------------------

 
 
(c)           Procedure.  Any indemnification and advances provided for in
Section 1 and this Section 2 shall be made no later than thirty (30) days after
receipt of the written request of Indemnitee.  If a claim under this Agreement,
under any statute, or under any provision of the Certificate of Incorporation or
Bylaws providing for indemnification, is not paid in full by the Corporation
within thirty (30) days after a written request for payment thereof has first
been received by the Corporation, Indemnitee may, but need not, at any time
thereafter bring an action against the Corporation to recover the unpaid amount
of the claim and, subject to Section 8 of this Agreement, Indemnitee shall also
be entitled to be paid for the expenses (including reasonable attorneys' fees
and disbursements) of bringing such action.  It shall be a defense to any such
action (other than an action brought to enforce a claim for expenses incurred in
connection with any action, suit or proceeding in advance of its final
disposition) that Indemnitee has not met the standards of conduct which make it
permissible under applicable law for the Corporation to indemnify Indemnitee for
the amount claimed, but in such case, it shall be presumed that Indemnitee has
at all times acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Corporation and the burden
of proving such defense shall be on the Corporation.  Indemnitee shall be
entitled to receive interim payments of expenses pursuant to Section 2(a) unless
and until such defense may be finally adjudicated by a final, unappealable order
or judgment by a court having jurisdiction over the parties and the subject
matter of the dispute from which no further right of appeal exists.  Indemnitee
shall be presumed to have acted in good faith if Indemnitee’s action is based on
the records or books of account of the Corporation, including financial
statements, or on information supplied to an Indemnitee by the officers of the
Corporation in the course of their duties, or on the advice of legal counsel for
the Corporation or on information or records given or reports made to the
Corporation by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Corporation.  In addition, the
knowledge and/or actions, or failure to act, of any director, officer, agent or
employee of the Corporation, unless affiliated with Indemnitee, shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.  Furthermore, the Corporation shall conclusively be
presumed to have entered into this Agreement and assumed the obligations imposed
on it to induce Indemnitee to accept the position of, or to continue as an
officer and/or director, as the case may be, of the Corporation.  It is the
parties' intention that if the Corporation contests Indemnitee's right to
indemnification, the question of Indemnitee's right to indemnification shall be
for the court to decide, and neither the failure of the Corporation (including
its Board of Directors, any committee or subgroup of the Board of Directors,
independent legal counsel, or its stockholders) to have made a determination
that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct required by applicable
law, nor an actual determination by the Corporation (including its Board of
Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its stockholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.
 
(d)           Notice to Insurers.  If, at the time of the receipt of a notice of
a claim pursuant to Section 2(b) hereof, the Corporation has director and
officer liability insurance in effect, the Corporation shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies (unless Indemnitee's involvement
in such proceeding is solely as a witness or there is otherwise no basis for
asserting coverage).  The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
 
(e)           Selection of Counsel.  In the event the Corporation shall be
obligated under Section 2(a) hereof to pay the expenses of any proceeding
against Indemnitee, the Corporation, if appropriate, shall be entitled to assume
the defense of such proceeding with counsel reasonably satisfactory to
Indemnitee, upon the delivery to Indemnitee of written notice of its election so
to do.  After delivery of such notice and the retention of such counsel by the
Corporation, the Corporation will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that (i) Indemnitee shall have the
right to employ counsel in any such proceeding at Indemnitee's expense; and (ii)
if (A) the employment of counsel by Indemnitee has been previously authorized by
the Corporation, (B) Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Corporation and Indemnitee in the conduct
of any such defense, (C) the Corporation shall not, in fact, have employed
counsel to assume the defense of such proceeding or (D) the Corporation is not
financially or legally able to perform its indemnification obligations, then the
fees and expenses of Indemnitee's counsel shall be at the expense of the
Corporation.

 
3

--------------------------------------------------------------------------------

 
 
(f)           Settlement.  The Corporation shall not settle any action or claim
in any manner which would impose any penalty or limitation on Indemnitee that
would not be indemnifiable hereunder or for which indemnification would not be
provided by the Corporation without Indemnitee's written consent.
 
3.             Additional Indemnification Rights, Nonexclusivity, Contribution.
 
(a)           Scope.  Notwithstanding any other provision of this Agreement, the
Corporation hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Certificate of
Incorporation, the Bylaws or by statute.  In the event of any change, after the
date of this Agreement, in any applicable law, statute, or rule which expands
the right of a Delaware corporation to indemnify an officer or member of its
board of directors, such changes shall be deemed to be within the purview of
Indemnitee's rights and the Corporation's obligations under this Agreement.  In
the event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify an officer or member of its board
of directors, such changes, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement shall have no effect on this
Agreement or the parties' rights and obligations hereunder.
 
(b)           Nonexclusively.  The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which Indemnitee may be entitled
under the Certificate of Incorporation, the Bylaws, any agreement, any vote of
stockholders or disinterested members of the Corporation's Board of Directors,
the General Corporation Law of the State of Delaware, or otherwise, both as to
action in Indemnitee's official capacity and as to action in another capacity
while holding such office.  The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity even though he or she may have ceased to serve in any
such capacity at the time of any action, suit or other covered proceeding.
 
(c)           Contribution in Event of Joint Liaiblity.
 
(i)           Subject to Section 1 hereof, in respect of any action, suit or
proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), the Corporation shall pay, in
the first instance, the entire amount of any judgment or settlement of such
action, suit or proceeding without requiring Indemnitee to contribute to such
payment and the Corporation hereby waives and relinquishes any right of
contribution it may have against Indemnitee.  The Corporation shall not enter
into any settlement of any action, suit or proceeding in which the Corporation
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.
 
(ii)           If, for any reason, Indemnitee shall elect or be required to pay
all or any portion of any judgment or settlement in any action, suit or
proceeding in which the Corporation is jointly liable with Indemnitee and for
which the Corporation would otherwise be obligated to indemnify Indemnitee under
this Agreement, the Corporation shall, to the extent permitted by applicable
law, contribute to the amount of such indemnifiable losses, judgments, fines and
amounts paid in settlement (if such settlement is approved in advance in writing
by the Corporation, which approval shall not be unreasonably withheld) actually
and reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Corporation and all officers, directors or
employees of the Corporation other than Indemnitee, on the one hand, and
Indemnitee, on the other hand, from the transaction from which such action, suit
or proceeding arose; provided, however, that the proportion determined on the
basis of relative benefit may, to the extent necessary to conform to law, be
further adjusted by reference to the relative fault of the Corporation and all
officers, directors or employees of the Corporation other than other indemnitees
who are jointly liable with Indemnitee, on the one hand, and all indemnitees,
including Indemnitee, on the other hand, in connection with the events that
resulted in such indemnifiable losses, judgments, fines or settlement amounts,
as well as any other equitable considerations which the law may require to be
considered.  The relative fault of the Corporation and all officers, directors
or employees of the Corporation, other than Indemnitee, on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.

 
4

--------------------------------------------------------------------------------

 
 
(iii)           The Corporation hereby agrees to fully indemnify and hold
Indemnitee harmless from any claims of contribution which may be brought by
officers, directors or employees of the Corporation who may be jointly liable
with Indemnitee.
 
4.           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the expenses, judgments, fines or penalties actually or reasonably
incurred in the investigation, defense, appeal or settlement of any civil or
criminal action, suit or proceeding, but not, however, for the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
of such expenses, judgments, fines or penalties to which Indemnitee is
entitled.  If Indemnitee is not wholly successful in an action, suit or
proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such action, suit or proceeding, the
Company shall indemnify Indemnitee for all indemnifiable losses actually and
reasonably incurred by Indemnitee or on Indemnitee's behalf in connection with
each successfully resolved claim, issue or matter.  For purposes of this Section
4 and without limitation, the termination of any claim, issue or matter in such
an action, suit or proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
 
5.           Mutual Acknowledgment.  Both the Corporation and the Indemnitee
acknowledge that in certain instances, Federal law or applicable public policy
may prohibit the Corporation from indemnifying its officers and directors under
this Agreement or otherwise.  Indemnitee understands and acknowledges that the
Corporation may be required in the future to undertake to the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Corporation’s right under
public policy to indemnify Indemnitee and, in that event, the Indemnitee’s
rights and the Corporation’s obligations hereunder shall be subject to that
determination.
 
6.           Director and Officer Liability Insurance.  The Corporation shall,
from time to time, make the good faith determination whether or not it is
practicable for the Corporation to obtain and maintain a policy or policies of
insurance with a reputable insurance corporation providing the Indemnitee with
coverage for losses from wrongful acts, and to ensure the Corporation's
performance of its indemnification obligations under this Agreement.  In all
policies of director and officer liability insurance, Indemnitee shall be named
as an insured in such a manner as to provide Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Corporation's
officers and directors.  Notwithstanding the foregoing, the Corporation shall
have no obligation to obtain or maintain such insurance if the Corporation
determines in good faith that such insurance is not reasonably available, if the
premium costs for such insurance are disproportionate to the amount of coverage
provided, if the coverage provided by such insurance is limited by exclusions so
as to provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a parent or subsidiary of the Corporation.  The
Corporation shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.
 
7.           Severability.  Nothing in this Agreement is intended to require or
shall be construed as requiring the Corporation to do or fail to do any act in
violation of applicable law.  The Corporation's inability, pursuant to court
order, to perform its obligations under this Agreement shall not constitute a
breach of this Agreement.  The provisions of this Agreement shall be severable
as provided in this Section 7.  If this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify Indemnitee to the full extent permitted
by any applicable portion of this Agreement that shall not have been
invalidated, and the balance of this Agreement not so invalidated shall be
enforceable in accordance with its terms.
 
8.           Exceptions.  Any other provision herein to the contrary
notwithstanding, the Corporation shall not be obligated pursuant to the terms of
this Agreement:
 
(a)           Claims Initiated by Indemnitee.  To indemnify or advance expenses
to Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the Delaware General Corporation Law, but such indemnification or
advancement of expenses may be provided by the Corporation in specific cases if
the Board of Directors finds it to be appropriate;

 
5

--------------------------------------------------------------------------------

 
 
(b)           Lack of Good Faith.  To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a court having jurisdiction over the
parties and the subject matter of the dispute determines by a final,
unappealable order or judgment from which no further right of appeal exists,
that each of the material assertions made by Indemnitee in such proceeding was
not made in good faith or was frivolous; or
 
(c)           Claims Under Section 16(b).  To indemnify Indemnitee for expenses
or the payment of profits on account of any suit in which a final, unappealable
decision is rendered by a court having jurisdiction over the parties and the
subject matter of the dispute for an accounting of profits made from the
purchase and sale by Indemnitee of securities of the Corporation in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute.
 
9.           Miscellaneous.
 
(a)           Governing Law.  This Agreement shall be construed under and
enforced in accordance with the internal substantive laws of the State of
Delaware.  Any litigation arising out of or incidental to this Agreement shall
be initiated only in a court of competent jurisdiction located within the State
of Delaware.  Each party hereby consents to the personal jurisdiction of the
State of Delaware, acknowledges that venue is proper in any state or Federal
court in the State of Delaware, agrees that any action related to this Agreement
must be brought in a state or Federal court in the State of Delaware and waives
any objection that may exist, now or in the future, with respect to any of the
foregoing.
 
(b)           Entire Agreement; Enforcement of Rights.  This Agreement sets
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merges all prior discussions between them.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
 
(c)           Construction.  This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.
 
(d)           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given on the
date of personal delivery; or on the date of electronic confirmation of receipt,
if sent by telecopier; or three (3) days after deposit in the United States
mail, if mailed by certified or registered mail, return receipt requested
(postage prepaid); or one (1) day after delivery by a reputable overnight
courier (delivery charges prepaid), as follows:
 
(i)            If to Indemnitee, to the address set forth below Indemnitee's
signature hereto.


(ii)           If to the Corporation, to:


Aerosonic Corporation
1212 North Hercules Avenue
Clearwater, Florida 33765
Attention: Douglas J. Hillman,
President and Chief Executive Officer
Telephone: 727-471-3000
Facsimile: 727-447-5926


with a copy sent at the same time and by the same means to:


Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, FL  33602
Attention:  David S. Felman

 
6

--------------------------------------------------------------------------------

 

Telephone: 813-221-3900
Fax: 813-221-2900
 
or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be. 
 
(e)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(f)           Successors and Assigns.  This Agreement shall be binding upon the
Corporation and its successors and assigns, and inure to the benefit of
Indemnitee and Indemnitee's heirs, legal representatives and assigns.
 
(g)           Modification and Waiver.  No supplement, modification, termination
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.
 
(h)           Subrogation.  In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Corporation to effectively bring suit to enforce such rights.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as an instrument under seal as of the day and year set forth on the
first page of this Agreement.


AEROSONIC CORPORATION
   
Name:
Title:
 
INDEMNITEE:
   
Name:
 
Address:


 
8

--------------------------------------------------------------------------------

 